Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chin et al. US 7777783 from IDS.
Chin discloses:
21. and under similar rationale 32. 40. A system, comprising: at least one processor configured to perform operations (Fig. 2: processor 210) including: obtaining one or more features of a first target object (15:25-43; figs. 6-8); determining a first camera that has detected the first target object based on the one or more features of the first target object (15:25-43; figs. 7); determining a motion direction of the first target object (Figs. 3-5; 7:21-40); and determining a next node of the first camera based on at least one of the motion direction or topological data related to the first camera (Figs. 3-5; 7:21-40; 6:6-16).

22. and 33. The system of claim 21, wherein the at least one processor is further configured to perform the operations including: obtaining image data related to the first target object (4:65-5:7); and detecting the first target object in the image data based on a user selection or at least one of the one or more features of the first target object (Figs. 3-5; 7:21-40; 6:6-16; 15:25-43).

23. The system of claim 21, wherein each of the one or more features corresponds to one or more portions of image data related to the first target object (Figs. 3-5; 7:21-40; 6:6-16; 15:25-43).

24. and 34. The system of claim 21, wherein to determine the motion direction of the first target object, the at least one processor is configured to perform the operations including: dividing a first field of view of the first camera into a plurality of regions (Figs. 3-5); identifying a first region of the plurality of regions through which the first target object departs from the first field of view (Figs. 3-5; 7:21-40; 6:6-16; 8: 3-27); and determining, based on the first region, the motion direction of the first target object in the first field of view of the first camera (Figs. 3-5; 7:21-40; 6:6-16; 8: 3-27).

25. and 35. The system of claim 24, wherein to divide the first field of view of the first camera into a plurality of regions, the at least one processor is configured to perform the operations including: identifying edges of the first field of view of the first camera (Figs. 3-5); and dividing the edges of the first field of view of the first camera into a plurality of regions (Figs. 3-5).

26. and 36. The system of claim 21, wherein to determine the next node of the first camera based on at least one of the motion direction or topological data related to the first camera, the at least one processor is configured to perform the operations including: determining, based on the topological (Figs. 3-5; 7:21-40; 6:6-16; 8: 3-27); and designating the neighboring camera as the next node of the first camera (Figs. 3-7; 7:21-40; 6:6-16; 8: 3-27).

27. and 37. The system of claim 21, wherein the topological data related to the first camera is generated according to a process including: detecting a second target object in image data provided by the first camera; determining a first plurality of neighboring cameras of the first camera that have detected the second target object (6: 25-35); determining at least one of the first plurality of neighboring cameras as a next node of the first camera (Figs. 3-7; 7:21-40; 6:6-16; 8: 3-27); and generating the topological data for the first camera and the next node of the first camera (Fig. 6).

28. The system of claim 27, wherein each of the first plurality of neighboring cameras is connected to the first camera via at least a threshold number of intermediate devices (Fig. 5: 310s have greyed out controls because no associated cameras; art is about moving between cameras without further definition from the claim at least one other camera would be relevant for the art).

29. and 38. The system of claim 21, wherein to determine the next node of the first camera, the at least one processor is configured to perform the operations including: acquiring a plurality of time instants when the first target object enters a plurality of fields of view of a second plurality of neighboring cameras of the first camera; selecting, from the plurality of time instants, a first time instant (Fig. 5: Sequence Thumbnails 520A-520D are an index to a video sequence generated as a target travels through Facility 100; 10:54-11:12); determining a first neighboring camera of the second plurality of neighboring cameras corresponding to the first time instant (Figs. 3-7; 7:21-40; 6:6-16; 8: 3-27); and determining the first neighboring camera as the next node of the first camera (Figs. 3-7; 7:21-40; 6:6-16; 8: 3-27; 15:25-43).

30. and 39. The system of claim 21, wherein to determine the next node of the first camera, the at least one processor is configured to perform the operations including: detecting at least one object based on image data provided by each of a third plurality of neighboring cameras (15:25-43); determining similarities between the at least one detected object and the first target object by comparing at least one feature of the at least one detected object and at least one of the one or more features of the first target object (15:25-43); and determining the next node of the first camera based on the similarities between the at least one detected object and the first target object (Figs. 3-7; 7:21-40; 6:6-16; 8: 3-27; 15:25-43).

31. The system of claim 21, wherein the at least one processor is further configured to perform the operations including: obtaining image data from the next node of the first camera (Figs. 3-7; 7:21-40; 6:6-16; 8: 3-27; 15:25-43).; and determining whether the next node has detected the first target object by analyzing the image data obtained from the next node (Figs. 3-7; 7:21-40; 6:6-16; 8: 3-27; 15:25-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483